Lumpkin, J.
The evidence demanded a verdict for the plaintiff; and therefore the finding for the defendant was contrary to law, and a new trial ought to have been granted. Judgment reversed.
The testimony for defendant was: He ordered the buggies by the picture; he had been in the business for a number of years, and could look at the picture of a buggy and tell what kind of hubs it had; the picture represented the buggy with patent hubs with 16 spokes to the wheel; the buggies shipped had not those patent hubs, had only 14 spokes to the wheel (which makes a wheel much weaker than one with 16 spokes), and were narrow gauge, that is, had 4 feet 8 inch track, and were not reasonably suited to the purposes for which they were intended. The buggies shipped him had jogged spokes and wooden hubs unbanded. "When they arrived at Arlington, the railroad agent would not let him have them out to examine until he paid the freight; he paid the freight on them and began putting one of them up, and when he found that they were not the buggies he had ordered, he went to the railroad agent, got back the money he had paid as freight, delivered hack the buggies to him, and told him to ship them to plaintiff. He did not know what a Sarven patent hub was; he did not get the buggies he had ordered; he thought he had ordered broad gauged buggies; he ordered them as cheap buggies; a good first class buggy costs from $150 down to $35 (the buggies in question were ordered at $34.20 each). The buggies came up to all the statements in the circulars, as far as he knew, except that they did not have the patent hub shown in the picture, and did not have 16 spokes as shown in the picture. He had no direction from plaintiff to reship, but reshipped the buggies before hearing from plaintiff.
R. H. Powell & Son, for plaintiff.
A. L. Hawes and I. A. Bush, for defendant.